Case 1:15-cv-00049-WMS-HKS Document 106 Filed 08/20/19 Page 1 of 1

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

 

DARCY M. BLACK,

 

Plaintiff, NOTICE OF
v. DEFENDANTS’ MOTION FOR
SUMMARY JUDGMENT
BUFFALO MEAT SERVICE, INC., doing business
as BOULEVARD BLACK ANGUS, also known as 15-ev-00049
BLACK ANGUS MEATS, also known as BLACK
ANGUS MEATS & SEAFOOD,
ROBERT SEIBERT,
DIANE SEIBERT,
KEEGAN ROBERTS,
Defendants.
MOTION BY: Defendants Buffalo Meat Service, Inc., Robert

Seibert, Diane Seibert, and Keegan Roberts
(“Defendants”).

HEARING: At a date and time to be scheduled by Magistrate
Judge Hugh B. Scott at the U.S. Courthouse, 2
Niagara Square, Buffalo, New York 14202.

SUPPORTING PAPERS: Statement of Material Facts, Appendix to Statement
of Material Facts, Affirmation of Randolph C.
Oppenheimer, Esq. dated August 20, 2019, and
Memorandum of Law.

RELIEF REQUESTED & GROUNDS: — Judgment dismissing the Complaint; There is no
genuine issue as to any material fact; Defendants are
entitled to judgment as a matter of law on all claims,
for the reasons set forth in the supporting papers.

DATED: August 20, 2019 BARCLAY DAMON LLP

s/ Randolph C. Oppenheimer
Randolph C. Oppenheimer, Esq.
Sarah A. O’Brien, Esq.

Attorneys for Defendants

The Avant Building — Suite 1200
200 Delaware Avenue

Buffalo, New York 14202-2150
716-856-5500 — Telephone
roppenheimer(@pbarclaydamon.com
